Buchanan, J.
This is a petitory action. The plaintiff proves title from Elisha, Groeker, who purchased at Sheriff’s sale, in execution of a judgment against Mrs. McMillan, one of the defendants. The latter has argued, by counsel, before this court, that the proceedings which resulted in the sale by the Sheriff, were irregular and void; but it is unnecessary to go into an examination of this ground of defence, inasmuch as the record shows a formal recognition of Groeker's title, under the said Sheriff’s sale, made by both the defendants in a notarial act of sale from Elisha Groeker to Mrs. MeMillan ; in which conveyance, the Sheriff’s sale in question is recited as the basis of Crocker's title. This recognition was mad e several months before the presen suit was brought.
We think that justice has been done by the judgment of the District Court, which is therefore affirmed, with costs.